Title: To Benjamin Franklin from Jonathan Belcher, 21 July 1755
From: Belcher, Jonathan
To: Franklin, Benjamin


Sir
Eliza. Town (NJ) July 21: 1755
I have your obliging Favour of the 14: Instant: and thank you for your intended Civility to my Son if he shoud pass in his way from Halifax thro’ your City—but by a Letter I received from him yesterday of the 1: of this Month, the Motions and Commotions at Halifax are so great that he seems uncertain when and whither he shall make his Rout.
The inclosed I received under his Cover. With mine and my Wifes Compliments to your self and Lady, I remain Sir, Your Friend and Servant.
Mr. Franklin
